Citation Nr: 0605715	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-23 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
(NHL), claimed as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Reed W. Larsen, attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the Salt Lake 
City, Utah Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  The veteran's claim is 
currently being handled through the Boise, Idaho RO.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was exposed to ionizing radiation as a dental 
x-ray technician during service.

3.  The veteran was diagnosed with non-Hodgkin's lymphoma 
(NHL) in 2001.

4.  Navy records indicate that film badges from two months of 
the veteran's duty show a radiation dose of 00.000 rem.

5.  Review by the VA National Health Physics Program provide 
an estimate of the veteran's total radiation exposure in 
service of 0.75 rem.

6.  The VA Chief Public Health and Environmental Hazards 
Officer concluded that it was unlikely that the veteran's NHL 
was attributable to his exposure to ionizing radiation in 
service.

7.  The Acting Director of the VA Compensation and Pension 
Service concluded that there was no reasonable possibility 
that the veteran's NHL was the result of his exposure to 
ionizing radiation in service.

8.  The greater weight of additional medical opinions is 
against a causal link between the veteran's NHL and his 
exposure to ionizing radiation in service.


CONCLUSION OF LAW

The veteran's non-Hodgkin's lymphoma was not incurred or 
aggravated in service, and was not the result of his exposure 
to ionizing radiation in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in November 
2002 fulfills the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in his possession.  VA has conducted all 
appropriate development of evidence relevant to this case, 
and has secured all available pertinent evidence.  The 
veteran has had a meaningful opportunity to participate in 
the processing of his claim.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
the Board finds such error to be harmless error that would 
not reasonably affect the outcome of the case.

Service Connection for NHL

The veteran contends that he had NHL as a result of exposure 
to radiation during service.  He states that he was exposed 
to radiation in his duties as a dental technician, taking 
dental x-rays.

Service connection for a radiogenic disease may be 
established in four ways.  First, service connection is 
granted if a veteran had the disease in service or, in the 
case of malignant tumors manifested to a degree of 10 percent 
or more, within the first postservice year.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  Second, if 
a veteran participated in service in a radiation-risk 
activity (as defined by statute and regulation) and, after 
service, developed one of 21 types of cancer, it is presumed 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Third, if a veteran was 
exposed in service to ionizing radiation and, after service, 
developed any cancer within a period specified for each by 
law, then the claim is referred to the Under Secretary for 
Benefits, who must determine, based on the extent of the 
exposure, whether there is a reasonable possibility that the 
disease was incurred in service.  38 C.F.R. § 3.311.  Fourth, 
inasmuch as statutory and regulatory provisions regarding 
service connection for radiogenic diseases do not operate to 
exclude the traditional (direct incurrence) approach, service 
connection may be established based on medical evidence of a 
current disease etiologically related to events, including 
radiation exposure, in service.  38 U.S.C.A. §§ 1110, 
1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043-5 (Fed. Cir. 1994).

The veteran has NHL that was diagnosed in 2001.  He did not 
develop a malignant tumor in service or during the year 
following service, so service connection for his NHL is not 
warranted based on the first provision set forth above.

Under the second method of establishing service connection, 
if a veteran who participated in service in a radiation-risk 
activity subsequently develops a disease specifically listed 
in the regulation, the disease is presumed to be due to the 
inservice radiation-risk activity.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Lymphomas, except Hodgkin's disease, 
are among the listed diseases.  Id.  VA statute and 
regulation define "radiation-risk activity" as limited to 
service at particular locations and times, largely those 
related to nuclear weapons detonations and tests.  Id.  The 
veteran served in 1971 to 1973, and he reports that he served 
primarily in San Diego, California.  The only radiation-risk 
activity listed in the relevant statute and regulation that 
occurred in the 1970s took place at a specified location in 
Alaska.  As the veteran did not participate in any radiation-
risk activity as defined by statute and regulation, his 
service connection for his NHL cannot be presumed.

Under the third method, service connection is possible if a 
veteran was exposed in service to ionizing radiation, and 
developed one of a list of cancers within a specified period.  
38 C.F.R. § 3.311.  Lymphomas other than Hodgkin's disease 
are among the cancers defined as radiogenic diseases under 
38 C.F.R. § 3.311; thus, that regulation applies in the 
veteran's case.  The regulation does not create a presumption 
of service connection, however.  It merely provides special 
procedures for evidentiary development and adjudication of a 
claim.

In cases in which 38 C.F.R. § 3.311 applies, VA is to make a 
determination of the veteran's ionizing radiation exposure 
and dose, and a determination as to the likelihood that the 
veteran's disease resulted from radiation exposure in 
service.

In written statements, and in an August 2004 videoconference 
hearing before the undersigned Veterans Law Judge, the 
veteran described his exposure to radiation as a dental 
technician.  He stated that he worked in a room with eight x-
ray machines, taking hundreds of panoramic dental x-rays per 
day, four to five days a week, for about eleven months.  He 
indicated that the x-ray technicians did not have lead aprons 
or any other protection from radiation.  He stated that he 
and the other x-ray technicians wore film badges daily.  He 
reported that he did not have any exposure to radiation in 
his post-service employment in sales management.  

The RO requested from the United States Navy records of the 
veteran's occupational exposure to ionizing radiation.  In 
July 2003, an official with the Naval Dosimetry Center 
reported that there were records of the veteran's radiation 
exposure from July 5, 1973 to August 15, 1973.  The reported 
doses were 00.000 rem each of shallow dose equivalent to the 
whole body, photon deep dose equivalent, and neutron deep 
dose equivalent.

In 2004, the VA Compensation and Pension Service requested 
from the VA Under Secretary for Health a radiation dose 
estimate in the veteran's case.  For the nine months for 
which there were no film badge records available for the 
veteran, an official with VA's National Health Physics 
Program estimated that the veteran's radiation exposure was 
at the level shown in historical data for dental x-ray 
personnel.  The official thus estimated that over eleven 
months in 1973 the veteran was exposed to 0.75 rem of 
ionizing radiation.  In a May 2004 memorandum, the VA Chief 
Public Health and Environmental Hazards Officer considered 
the dose estimate for the veteran and research regarding the 
relationship between ionizing radiation and lymphomas.  The 
official provided the opinion that it was unlikely that the 
veteran's NHL could be attributed to his exposure to ionizing 
radiation in service.  In May 2004, the acting director of 
the VA Compensation and Pension Service concluded that there 
was no reasonable possibility that the veteran's NHL was the 
result of his exposure to ionizing radiation in service.

In September 2004, M. T. C., M.D., a radiation oncologist who 
was treating the veteran, wrote that the veteran had 
explained to him how he had performed his duties taking x-
rays during service.  Dr. C. opined that the radiation dose 
estimate for the veteran based on usual exposures "sorely 
underestimate[d]" the amount of radiation the veteran 
received in service.  Dr. C. wrote:

I feel that [the veteran's] probable 
exposure may have increased his risk of 
developing a malignancy including non-
Hodgkin's lymphoma.  Development of a 
malignancy is multifactorial; however, 
the described exposures in the timeframe 
in matters of years to decades is 
suggestive of a possible etiology.

Based on a February 2005 remand from the Board, VA asked Dr. 
C. to identify medical literature supporting his opinion.  In 
February 2005, Dr. C. wrote that additional scientific 
support for his opinion was difficult to provide because the 
military had not retained film badges to document most of the 
veteran's exposure.  Dr. C. restated that the veteran's 
service work environment exposed him to significant doses of 
ionizing radiation, but indicated that "without objective 
measurements, definitive statements, in my opinion, cannot be 
made."

In August 2005, VA hematologist/oncologist J. W., M.D., 
reviewed the veteran's claims file and provided opinions.  
Dr. W. noted the reports that the veteran's radiation 
exposure was greater than that documented by the available 
film badges, but stated that he could not make a 
determination as to what dose of radiation the veteran 
received beyond that shown by the badges.  Dr. W. discussed 
medical literature indicating that there was considerable 
uncertainty about the causation of most cases of NHL.  He 
stated that he had not found any literature supporting a 
close correlation between NHL and work with dental x-rays.  
Dr. W. stated that he could not conclude that it was more 
likely than not that the veteran's NHL was caused by his 
radiation exposure.

University-affiliated radiation oncologist D. K. G., M.D., 
Ph. D., also reviewed the veteran's claims file in August 
2005.  Dr. G. opined that the veteran's history did not 
support a plausible causal relationship between his radiation 
exposure and the development of his NHL.

After producing a radiation dose estimate and obtaining 
medical review and opinions, VA officials have concluded that 
there is no reasonable possibility that the veteran's NHL was 
caused by his radiation exposure in service.  The provisions 
of 38 C.F.R. § 3.311 have been followed, and did not provide 
a basis for service connection for the veteran's NHL.

As noted above, a fourth method of establishing service 
connection for a radiogenic disease is through medical 
evidence that the current disease is etiologically related to 
radiation exposure or other events in service.  In this case, 
Dr. C. indicated that it was possible that the veteran's 
radiation exposure in service led to his NHL.  Dr. W. and 
Dr. G. opined that it was unlikely that the radiation 
exposure in service led to the NHL.  Each of the physicians 
is credible, and each acknowledged that there is considerable 
uncertainty regarding the causation of NHL.  Overall, the 
preponderance of the weight of the medical opinions is 
against a link between the radiation in service and the NHL.  
Thus, service connection is not established by medical 
evidence or opinion.

Service connection for the veteran's NHL cannot be 
established by any of the four possible ways to establish 
service connection for a radiogenic disease.  The claim is 
therefore denied.


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


